DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kadota (2016/0067676) in view of Ohno et al. (2007/0196620). 
Regarding claim 1, Kadota discloses a honeycomb filter for collecting fine particles, the honeycomb filter comprising: a wall portion formed from a base material containing ceria-zirconia composite oxide and an inorganic binder (Abstract and para 0010).
Kadota essentially discloses the features of the claimed invention except the wall portion has a gas permeability coefficient of 1.0 µm2 or greater and 3.0 µm2 or less.
Ohno et al. teaches that it is conventional to provide a honeycomb structure that can capture particulate matter with a gas permeability coefficient k of 0.5 µm2 to about 1.5 µm2.  Such configuration provide the honeycomb structure with high capture efficiency and minimum pressure loss (para 0141).
Regarding claim 2, Ohno et al. discloses that the wall portion includes linear pores that extend through the wall portion and have a diameter of 0.1 µm-360 µm.
Note, when the prior art range overlaps the instant claimed range then a prima facie case of obviousness exist.  See In re Wertheim, 541 F. 2d 257, 191 USP 90 (CCA 1976); In re Woodruff, 919 F.2d 1575, 16 USpQ2d 1934 (Fed. Cir. 1990). See Also MPEP 2144.05.
Regarding claim 3, Kadota discloses that the base material contains alumina as a component (para 0027).
Regarding claims 4 and 5, Kadota discloses that a noble catalyst is supported by the base material (para 0013 and 0025). 

2. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the applied references [Kadota (2016/0067676) in view of Ohno et al. (2007/0196620)] as applied to claim 1 above, and further in view of Ogawara (JP 2004-124723, machine translation). 
Regarding claim 6, the applied references essentially disclose the features of the claimed invention except the honeycomb filter is partitioned by the wall portion and includes a plurality of cells that extend from a first end, which is located at one end side of the honeycomb filter, to a second end, which is located at the other end side of the honeycomb filter, and the cells include a first cell that has an open end located at the first end and a sealed end located at the second end a second cell that is adjacent to the first cell and has a sealed end located at the first end and an open end located at the second end, and a third cell that is adjacent to at least one of the first cell and the second cell and has open ends located at both the first end and the second end.
JP ‘723 teaches that it is desirable to provide a honeycomb structure with straight flow structure part (15) on the outer periphery of the center structure part (13) and such configuration provides honeycomb structure with minimum pressure loss (Abstract and Fig. 1).
Thus, it would have been obvious in view of JP ‘723 to one having ordinary skill in the art to modify the device of Kadota with honeycomb structure as taught by JP ‘723 in order to gain the above benefit.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tom P DUONG whose telephone number is (571)272-2794.  The examiner can normally be reached on Monday-Friday from 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOM P DUONG/Primary Examiner, Art Unit 1774